

EXHIBIT A


FORM OF WARRANT


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.


Certificate No. WC-__________
Warrant to Purchase 1,666,667 Shares of
Dated: October 15, 2007
Common Stock (subject to adjustment)

 
WARRANT TO PURCHASE COMMON STOCK
of
HEMCURE, INC.


 
This certifies that, for value received, Inseat Solutions LLC, a California
limited liability company, or registered assigns (“Holder”) is entitled, subject
to the terms set forth below, to purchase from Hemcure, Inc., a Nevada
corporation (the “Company”), 1,666,667 shares of the Common Stock, par value
$0.01 per share, of the Company (the “Common Stock”), as constituted on the date
hereof (the “Warrant Issue Date”), upon surrender hereof, at the principal
office of the Company referred to below, with the Notice of Exercise attached
hereto duly executed, and simultaneous payment therefor in lawful money of the
United States or otherwise as hereinafter provided, at the Exercise Price as set
forth in Section 2 below. The number and character of such shares of Common
Stock and the Exercise Price are subject to adjustment as provided below. The
term “Warrant” as used herein shall include this Warrant any warrants delivered
in substitution or exchange therefor as provided herein. This Warrant is being
issued pursuant to the Agreement to Convert Debt, dated as of October 15, 2007,
between Holder and the Company.
 
1. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing on
the Warrant Issue Date and ending at 5:00 p.m., Eastern Standard Time, on the
fifth anniversary of the Warrant Issue Date, and shall be void thereafter.
 
2. Exercise Price. The exercise price at which this Warrant may be exercised
shall be $1.50 per share of Common Stock (the “Exercise Price”), as such
Exercise Price may be adjusted from time to time pursuant to Section 11 hereof.
 
3. Exercise of Warrant.
 
(a) Method of Exercise. The purchase rights represented by this Warrant are
exercisable by the Holder in whole or in part, at any time, or from time to
time, during the term hereof as described in Section 1 above, by the surrender
of this Warrant and the Notice of Exercise annexed hereto duly completed and
executed on behalf of the Holder, at the principal office of the Company (or
such other office or agency of the Company as it may designate by notice in
writing to the Holder at the address of the Holder appearing on the books of the
Company), upon (i) payment in cash or by check acceptable to the Company, or
(ii) a net issue exercise as provided in Section 3(c) below.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Issuance of Shares. This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above, and the person entitled to receive the shares of
Common Stock issuable upon such exercise shall be treated for all purposes as
the holder of record of such shares as of the close of business on such date. As
promptly as practicable on or after such date and in any event the Company will
use its best efforts to ensure that shares are issued within three (3) trading
days thereafter (the “Delivery Date”), the Company at its expense shall issue
and deliver to the person or persons entitled to receive the same a certificate
or certificates for the number of shares issuable upon such exercise. In the
event that this Warrant is exercised in part, the Company at its expense will
execute and deliver a new Warrant of like tenor exercisable for the number of
shares for which this Warrant may then be exercised.
 
So long as a registration statement under the Act providing for the resale of
the shares issuable upon exercise of this Warrant is then in effect, the Company
shall use best efforts to ensure the issuance and delivery to the Depository
Trust Company (“DTC”) account on the Holder’s behalf via the Deposit Withdrawal
Agent SEC System (“DWAC”) within a reasonable time, not exceeding three (3)
Trading Days after such exercise, and the Holder hereof shall be deemed for all
purposes to be the holder of the shares so purchased as of the date of such
exercise. Notwithstanding the foregoing to the contrary, the Company or its
transfer agent shall only be obligated to issue and deliver the shares to the
DTC on a holder’s behalf via DWAC if such exercise is in connection with a sale
and the Company and its transfer agent are participating in DTC through the DWAC
system.
 
(c) Cashless Exercise. This Warrant may also be exercised at any time during the
term of this Warrant by means of a “cashless exercise” in which the Holder shall
be entitled to receive a certificate for the number of shares of Common Stock
equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:
 
(A) = the volume weighted average price as reported by Bloomberg LP on the
trading day immediately preceding the date of such election;


(B) = the Exercise Price of this Warrant, as adjusted; and


(X) = the number of shares of Common Stock issuable upon exercise of this
Warrant in accordance with the terms of this Warrant by means of a cash exercise
rather than a cashless exercise.
 
(d) Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the shares issuable upon exercise of
this Warrant pursuant to an exercise on or before the Delivery Date, and if
after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the shares issuable upon exercise of
this Warrant which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall (1) pay in cash to the Holder the amount by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (A) the number of shares issuable upon exercise of this Warrant
that the Company was required to deliver to the Holder in connection with the
exercise at issue times (B) the price at which the sell order giving rise to
such purchase obligation was executed, and (2) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of shares
issuable upon exercise of this Warrant for which such exercise was not honored
or deliver to the Holder the number of shares of Common Stock that would have
been issued had the Company timely complied with its exercise and delivery
obligations hereunder. For example, if the Holder purchases Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In, together with applicable confirmations
and other evidence reasonably requested by the Company. Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock upon exercise of
this Warrant as required pursuant to the terms hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled (after
aggregating all shares that are being issued upon such exercise), the Company
shall make a cash payment equal to the Exercise Price multiplied by such
fraction.
 
5. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.
 
6. Rights of Stockholders. Subject to Sections 9 and 11 of this Warrant, the
Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Company that may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof or
to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, or change of stock to no par value, consolidation, merger, conveyance, or
otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until this Warrant shall have been exercised as
provided herein.
 
 
3

--------------------------------------------------------------------------------

 
 
7. Transfer of Warrant.
 
(a) Warrant Register. The Company will maintain a register (the “Warrant
Register”) containing the names and addresses of the Holder or Holders. Any
Holder of this Warrant or any portion thereof may change its address as shown on
the Warrant Register by written notice to the Company requesting such change.
Any notice or written communication required or permitted to be given to the
Holder may be delivered or given by mail to such Holder as shown on the Warrant
Register and at the address shown on the Warrant Register. Until this Warrant is
transferred on the Warrant Register of the Company, the Company may treat the
Holder as shown on the Warrant Register as the absolute owner of this Warrant
for all purposes, notwithstanding any notice to the contrary.
 
(b) Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in Section
7(a) above, issuing the Common Stock or other securities then issuable upon the
exercise of this Warrant, exchanging this Warrant, replacing this Warrant, or
any or all of the foregoing (the “Warrant Agent”). Thereafter, any such
registration, issuance, exchange or replacement, as the case may be, shall be
made at the office of the Warrant Agent.
 
(c) Transferability and Negotiability of Warrant. This Warrant may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company). Subject to the provisions of this Warrant with respect to
compliance with the Securities Act of 1933, as amended (the “Act”), title to
this Warrant may be transferred by endorsement (by the Holder executing the
Assignment Form annexed hereto) and delivery in the same manner as a negotiable
instrument transferable by endorsement and delivery.
 
(d) Exchange of Warrant Upon a Transfer. On surrender of this Warrant for
exchange, properly endorsed on the Assignment Form and subject to the provisions
of this Warrant with respect to compliance with the Act and with the limitations
on assignments and transfers contained in this Section 7, the Company at its
expense shall issue to or on the order of the Holder a new warrant or warrants
of like tenor, in the name of the Holder or as the Holder (on payment by the
Holder of any applicable transfer taxes) may direct, for the number of shares
issuable upon exercise hereof.
 
(e) Compliance with Securities Laws.
 
(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the hares of Common Stock to be issued upon exercise hereof are
being acquired for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Common Stock to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Act or any state securities laws.
 
(ii) This Warrant and all shares of Common Stock issued upon exercise hereof or
conversion thereof shall be stamped or imprinted with a legend in substantially
the following form (in addition to any legend required by state securities
laws):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii) The Company agrees to reissue this Warrant or certificates representing
any of the shares issuable upon exercise hereof, without the legend set forth
above if at such time, prior to making any transfer of any such securities, the
Holder shall give written notice to the Company describing the manner and terms
of such transfer. Such proposed transfer will not be effected until: (a) either
(i) the Company has received an opinion of counsel reasonably satisfactory to
the Company, to the effect that the registration of such securities under the
Act is not required in connection with such proposed transfer, (ii) a
registration statement under the Act covering such proposed disposition has been
filed by the Company with the Securities and Exchange Commission and has become
effective under the Act and the Holder has represented that the shares issuable
upon exercise hereof have been or will be sold, (iii) the Company has received
other evidence reasonably satisfactory to the Company that such registration and
qualification under the Act and state securities laws are not required, or (iv)
the Holder provides the Company with reasonable assurances that such security
can be sold pursuant to Rule 144 under the Act; and (b) either (i) the Company
has received an opinion of counsel reasonably satisfactory to the Company, to
the effect that registration or qualification under the securities or "blue sky"
laws of any state is not required in connection with such proposed disposition,
or (ii) compliance with applicable state securities or "blue sky" laws has been
effected or a valid exemption exists with respect thereto. The Company will
respond to any such notice from a holder within three (3) Trading Days. In the
case of any proposed transfer under this Section 2(h), the Company will use
reasonable efforts to comply with any such applicable state securities or "blue
sky" laws, but shall in no event be required, (x) to qualify to do business in
any state where it is not then qualified, (y) to take any action that would
subject it to tax or to the general service of process in any state where it is
not then subject, or (z) to comply with state securities or “blue sky” laws of
any state for which registration by coordination is unavailable to the Company.
The restrictions on transfer contained in this Section 7(e)(iii) shall be in
addition to, and not by way of limitation of, any other restrictions on transfer
contained in any other section of this Warrant. Whenever a certificate
representing the shares issuable upon exercise hereof is required to be issued
to a the Holder without a legend, in lieu of delivering physical certificates
representing the shares issuable upon exercise hereof, the Company shall use its
reasonable best efforts to cause its transfer agent to electronically transmit
the shares issuable upon exercise hereof to the Holder by crediting the account
of the Holder's Prime Broker with DTC through its DWAC system (to the extent not
inconsistent with any provisions of this Warrant or the Subscription Agreement).
Notwithstanding the foregoing to the contrary, the Company or its transfer agent
shall only be obligated to issue and deliver the shares to the DTC on a holder’s
behalf via DWAC if such exercise is in connection with a sale and the Company
and its transfer agent are participating in DTC through the DWAC system.
 
8. Reservation of Stock. The Company covenants that during the term this Warrant
is exercisable, the Company will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of Common Stock
upon the exercise of this Warrant and, from time to time, will take all steps
necessary to amend its Certificate or Articles of Incorporation (the
“Certificate”) to provide sufficient reserves of shares of Common Stock issuable
upon exercise of this Warrant. The Company further covenants that all shares of
Common Stock that may be issued upon the exercise of rights represented by this
Warrant and payment of the Exercise Price, all as set forth herein will be duly
and validly authorized and issued, fully paid and nonassessable and free from
all taxes, liens and charges in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously therewith). The Company
agrees that its issuance of this Warrant shall constitute full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for shares of Common Stock upon the
exercise of this Warrant.
 
 
5

--------------------------------------------------------------------------------

 
 
9. Notices.
 
(a) Whenever the Exercise Price or the shares purchasable hereunder shall be
adjusted pursuant to Section 11 hereof, the Company shall issue a certificate
signed by its Chief Financial Officer setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the Exercise Price and the shares
purchasable hereunder after giving effect to such adjustment, and shall cause a
copy of such certificate to be mailed (by first-class mail, postage prepaid) to
the Holder of this Warrant.
 
(b) In case:
 
(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right, or
 
(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation or entity, or any conveyance of all or substantially
all of the assets of the Company to another corporation or entity, or
 
(iii) of any voluntary or involuntary dissolution, liquidation or winding-up of
the Company,
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, con-veyance, dissolution, liquidation or winding-up is to take place,
and the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such stock or securities at the time receivable upon the exercise of
this Warrant) shall be entitled to exchange their shares of Common Stock (or
such other stock or securities) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least 10
days prior to the record date specified in (A) above or 20 days prior to the
date specified in (B) above.
 
10. Amendments and Waivers.
 
(a) Except as provided in Section 10(b) below, this Warrant, or any provision
hereof, may be amended, waived, discharged or terminated only by a statement in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Any term or condition of this Warrant may be amended with the written
consent of the Company and the Holder. Any amendment effected in accordance with
this Section 10(b) shall be binding upon the Holder and each future holder of
this Warrant and the Company. 
 
(c) No waivers of, or exceptions to, any term, condition or provision of this
Warrant, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.
 
11. Adjustments. The Exercise Price and the shares purchasable hereunder are
subject to adjustment from time to time as follows:
 
(a) Merger, Sale of Assets, etc. If at any time while this Warrant is
outstanding and unexpired there shall be (i) a reorganization (other than a
combination, reclassification, exchange or subdivision of shares otherwise
provided for herein), (ii) a merger or consolidation of the Company with or into
another corporation in which the Company is not the surviving entity, or a
reverse triangular merger in which the Company is the surviving entity but the
shares of the Company’s capital stock outstanding immediately prior to the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise, or (iii) a sale or transfer of the
Company’s properties and assets as, or substantially as, an entirety to any
other corporation or other entity, then, as a part of such reorganization,
merger, consolidation, sale or transfer, lawful provision shall be made so that
the holder of this Warrant shall thereafter be entitled to receive upon exercise
of this Warrant, during the period specified herein and upon payment of the
Exercise Price then in effect, the number of shares of stock or other securities
or property of the successor corporation or other entity resulting from such
reorganization, merger, consolidation, merger, sale or transfer that a holder of
the shares deliverable upon exercise of this Warrant would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if this
Warrant had been exercised immediately before such reorganization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 11. The foregoing provision of this Section 11(a) shall
similarly apply to successive reorganizations, consolidations, mergers, sales
and transfers and to the stock or securities of any other corporation or other
entity that are at the time receivable upon the exercise of this Warrant. If the
per-share consideration payable to the Holder for shares in connection with any
such transaction is in a form other than cash or marketable securities, then the
fair market value of such consideration shall be determined in accordance with
the paragraph below. In all events, appropriate adjustment (as determined in
good faith by the Company’s Board of Directors) shall be made in the application
of the provisions of this Warrant with respect to the rights and interests of
the Holder after the transaction, to the end that the provisions of this Warrant
shall be applicable after that event, as near as reasonably may be, in relation
to any shares or other property deliverable after that event upon exercise of
this Warrant.
 
For purposes of the above calculation, fair market value of one share of Common
Stock shall be determined by the Company’s Board of Directors in good faith;
provided, however, that where there exists a public market for the Common Stock
at the time of such exercise, the fair market value of one share of Common Stock
shall be the average of the closing bid and asked prices of the Common Stock
quoted in the Over-The-Counter Market Summary or the last reported sale price of
the Common Stock or the closing price quoted on the NASDAQ Capital Market or on
any exchange on which the Common Stock is listed, whichever is applicable, as
published by Bloomberg LP for the five (5) trading days prior to the date of
determination of fair market value.
 
 
7

--------------------------------------------------------------------------------

 
 
(b) Reclassification, etc. If the Company, at any time while this Warrant
remains outstanding and unexpired, by reclassification of securities or
otherwise, shall change any of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change and the Exercise Price therefor shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 11.
 
(c) Split, Subdivision or Combination of Shares. If the Company at any time
while this Warrant remains outstanding and unexpired shall split, subdivide or
combine the securities as to which purchase rights under this Warrant exist,
into a different number of securities of the same class, the Exercise Price for
such securities shall be proportionately decreased in the case of a split or
subdivision or proportionately increased in the case of a combination and the
number of such securities shall be proportionately increased in the case of a
split or subdivision or proportionately decreased in the case of a combination.
 
(d) Adjustments for Dividends in Stock or other Securities or Property. If while
this Warrant remains outstanding and unexpired, the holders of the securities as
to which purchase rights under this Warrant exist (including without limitation
securities into which such securities may be converted) at the time shall have
received, or, on or after the record date fixed for the determination of
eligible stockholders, shall have become entitled to receive, without payment
therefor, other or additional stock or other securities or property (other than
cash) of the Company by way of dividend, then and in each case, this Warrant
shall represent the right to acquire, in addition to the number of shares of the
security receivable upon exercise of this Warrant, and without payment of any
additional consideration therefor, the amount of such other or additional stock
or other securities or property (other than cash) of the Company that such
holder would hold on the date of such exercise had it been the holder of record
of the security receivable upon exercise of this Warrant (or upon such
conversion) on the date hereof and had thereafter, during the period from the
date hereof to and including the date of such exercise, retained such shares
and/or all other additional stock available by it as aforesaid during such
period, giving effect to all adjustments called for during such period by the
provisions of this Section 11.
 
(e) Subsequent Equity Sales. 
 
(i) If the Company at any time during the term of this Warrant consummates a
sale of any Common Stock for cash at a price per share less than the then
Exercise Price or issues securities convertible into or exercisable for Common
Stock at a conversion or exercise price less than the then Exercise Price (such
lower price, the “Base Share Price” and each such issuance, a “Dilutive
Issuance”), then the Exercise Price shall be reduced and only reduced to equal
the Base Share Price and the number of Warrant Shares issuable hereunder shall
be increased such that the aggregate Exercise Price payable hereunder, after
taking into account the decrease in the Exercise Price, shall be equal to the
aggregate Exercise Price prior to such adjustment. Such adjustment shall be made
each time a Dilutive Issuance occurs. Notwithstanding the foregoing, no
adjustments shall be made under this Section 11(e)(i) in respect of an Exempt
Issuance (as defined below). 
 
(ii) “Exempt Issuance” means (i) shares of Common Stock issued pursuant to an
equity incentive plan duly adopted by the Company’s board of directors, and (ii)
shares of Common Stock issued upon exercise of any options or warrants of the
Company outstanding on the Warrant Issue Date.


 
8

--------------------------------------------------------------------------------

 
 
(f) Other Adjustments. In case any event shall occur as to which the other
provisions of this Section 11 are not strictly applicable but as to which
failure to make any adjustment would not fairly protect the exercise rights
represented by this Section 11 in accordance with the essential intent and
principles hereof then, in each such case, the Holder may appoint a firm of
independent public accountants of recognized national standing reasonably
acceptable to the Company, which shall give their opinion as to the adjustment,
if any, on a basis consistent with the essential intent and principles
established herein, necessary to preserve the exercise rights represented
herein. Upon receipt of such opinion, the Company will promptly mail a copy
thereof to the Holder and shall make the adjustments described therein. The fees
and expenses of such independent public accountants shall be borne by the
Company.
 
(g) Calculations. All calculations under this Section 11 shall be made to the
nearest four decimal points.
 
(h) No Impairment. The Company shall not, by amendment of its Certificate or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company but will at all times in good faith assist
in the carrying out of all the provisions of this Section 11 and in the taking
of all such action as may be necessary or appropriate in order to protect the
exercise rights of the Holder against dilution or other impairment.
 
12. Saturdays, Sundays and Holidays. If the last or appointed day for the taking
of any action or the expiration of any right granted herein shall be a Saturday,
Sunday or legal holiday, then (notwithstanding anything herein to the contrary)
such action may be taken or such right may be exercised on the next succeeding
day that is not a Saturday, Sunday or legal holiday.
 
13. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Nevada applicable to agreements made and to be
performed entirely within such State, without regard to the conflicts of law
principles of such State.
 
14. Binding Effect. The terms of this Warrant shall be binding upon and inure to
the benefit of the Company and the Holder and their respective successors and
assigns.
 
IN WITNESS WHEREOF, HEMCURE, INC. has caused this Warrant to be executed by its
officers thereunto duly authorized.
 

Dated: October 15, 2007
             
HOLDER: Inseat Solutions LLC
 
HEMCURE, INC.
     
By:
   
By:
 
Name:
Judie Rothenberger
 
 
Arthur Liu
Its:
Chief Executive Officer
 
Its:
Chief Executive Officer

 
 
9

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE


(1) The undersigned hereby (A) elects to purchase _______ shares of Common Stock
of HEMCURE, INC., pursuant to the provisions of Section 3(a) of the attached
Warrant, and tenders herewith payment of the purchase price for such shares in
full or (B) elects to exercise this Warrant for the purchase of_______ shares of
Common Stock, pursuant to the provisions of Section 3(c) of the attached
Warrant.
 
(2) In exercising this Warrant, the undersigned hereby confirms and
ac-knowledges that the shares of Common Stock to be issued upon exercise hereof
are being acquired for investment, and that the undersigned will not offer, sell
or otherwise dispose of any such shares of Common Stock except under
circumstances that will not result in a violation of the Securities Act of 1933,
as amended, or any applicable state securities laws.
 
(3) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:



 
(Name)
     
(Name)

 
(4) Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below:



 
(Name)

 



     
(Date)
 
(Signature)

 
 
10

--------------------------------------------------------------------------------

 
 
ASSIGNMENT
FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 
Name of Assignee
Address
No. of Shares
                             



and does hereby irrevocably constitute and appoint ____________________________
Attorney to make such transfer on the books of AURASOUND, INC. (FORMERLY
HEMCURE, INC.), maintained for the purpose, with full power of substitution in
the premises.
 
The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof are being acquired for investment, and that the Assignee will
not offer, sell or otherwise dispose of this Warrant or any shares of stock to
be issued upon exercise hereof except under circumstances which will not result
in a violation of the Securities Act of 1933, as amended, or any applicable
state securities laws.


Dated:
 




 
Signature of Holder



 
11

--------------------------------------------------------------------------------

 